Citation Nr: 0806777	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO attempted to verify the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (previously known as the U.S. Armed Service Center 
for Research of Unit Records - USASCRUR).  The JSRRC issued a 
July 2003 report listings when and where the 36th Signal 
Battalion received mortar rounds during January 1968.  This 
report failed to verify the veteran's stressors.  

The veteran has consistently asserted that while he was 
officially assigned to the 36th Signal Battalion, he was 
attached to the 9th Infantry Division at a base called 
Bearcat when its large helicopter airfield received mortar 
rounds.  Therefore, the RO should attempt to verify this 
stressor with the new information and clarification provided 
by the veteran in his correspondence and his RO formal 
hearing testimony.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
reported stressors through JSRRC.  If 
there is insufficient information for 
successful verification, the lack of 
sufficient information to verify the 
reported stressors should be documented in 
the claims folder.

2.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



